DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13-18, 23-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is not clear what elements are to be considered as rigid elements. For purpose of examination, examiner is considering receiver (32 or 42) and golf club mount (20) as rigid elements. 
Regarding claim 8, what is considered as an octopus strap or rope? As Merriam-Webster on line dictionary discloses, an octopus has eight arms and the term could resemble an octopus especially having many centrally directed branches. However, the instant invention does not seem to disclose such type of structure. For purpose of examination any link element that has a strap or a rope structure will be considered as an octopus structure.
Regarding claim 13, the claim depends on claim 1 that discloses that the club mount is to be mounted on the handle of a golf club. It is not clear how the mount is to be position 
Regarding claim 14, the expression “the end of the club” lack antecedent basis.
Regarding claim 15, the expression “the head end” lacks antecedent basis. In addition, the claim indirectly depend on claim 1 that discloses that the club mount is to be mounted on the handle of a golf club. It is not clear how the penetrating element is to be positioned on both the handle and the head of the golf club. 
Regarding claim 16, it is not clear which element is to be considered as a clamp. For purpose of examination, anchor element (22) is considered as a clamp.
Regarding claim 17, the expression “the form” lacks antecedent basis. 
Regarding claim 18, the expression “the cuffs or sleeves” lack antecedent basis.
Regarding claim 23, the expression “the receiver” lacks antecedent basis.
Regarding claim 24, the expression “the resilient connector” lacks antecedent basis.
Regarding claim 25, it is not clear on which claim the claim is to depend from since claim 20 is cancelled. For purpose of examination, examiner is assuming the claim to be dependent on claim 24.
Regarding claim 27, what is considered to be a cleat? For purpose of examination, examiner is considering threaded spike element (24) as a cleat. The claim is depending on a cancelled claim 20. For purpose of examination, the claim is regarded as being dependent on claim 24.



Drawings
The drawings are objected to because the line that is associated with numeral number 10 is not consistent with the rest of the drawing lines.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rigid elements” as disclosed in claim 7; the mount mounted on the golf club head as disclosed in claims 13; penetrating element at the head end of the club as recited in claim 15; the clamp element as recited in claim 16; and a cleat as recited in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 8, 10-13, 16-18 and 22-27 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Thomas (US Patent No. 5,865,685).
Regarding claim 1, Thomas discloses a swing trainer (see Figures 1-4) comprising: a first and second arm mount configured to mount to a player's arms at an intermediate position along the arms (12); a golf club mount configured to connect to a handle of a golf club (14), a link extending between the golf club mount and the first and second mounts (18). 
Regarding the intended use set in the body of the claim, the training device of Thomas is capable of being used as recited if so desired. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. 
Regarding claim 4, wherein the link is flexible (element 18 is disclosed as being flexible in column 2 line 28).  It should be noted that anything is inherently flexible to some extent.
Regarding claim 5, the link includes resilient portion (in column 2 lines 29-30 discloses that link (18) is a stretchable flexible and this is considered as the link being a resilient element.
Regarding claim 7, the link is an assembly which includes one or more articulating rigid elements (link (18) is attached to element 14 that has articulating rigid elements (26, 28).  
Regarding claim 8, the link is an octopus strap or rope (as shown in Figure 2, the link (18) is considered as meeting the recited feature).  
Regarding claim 10, the golf club mount is in the form of an anchor (as shown in Figure 3, the mount (14) connects the link in place by connecting elements 26 and 28 via screw element 34).  
Regarding claim 11, the golf club mount includes an articulating joint (as shown in Figure 2-3 the connection points of elements 30 to opposite ends where bores 32 are located expand to insert the golf club shaft and these connection points are considered as articulating joints).  
Regarding claim 12, the golf club mount includes an eye or eyelet to facilitate connection thereto (threaded hole 36 is considered as an eye).  
Regarding claim 13, golf club mount (14) is configured to be mounted to the golf club shaft/handle section of the club (see Figures 1-2).  
Regarding claim 16, wherein the golf club mount (14) includes a clamp to clamp to the golf shaft/handle (see elements 30 as shown in Figures 2-3)99.  
Regarding claim 17, wherein each of said first and second arm mounts are in the form of cuffs or sleeves for cuffing the arm at a suitable location.  
Regarding claim 18, wherein the cuffs or sleeves are adjustable in diameter to suit various arm diameters (see Figure 1).  
Regarding claim 22, the first and second arm mounts include one or more receivers or catch to receive the link (20 and 24 as shown in Figure 1).  
Regarding claim 23, the receiver may be is in the form of a hook or an eye (the end area 20 as shown in Figure 1).  
Regarding claim 24, a tensioner (14) to vary the tension or length of the resilient connector.
Regarding claim 25, wherein the tensioner or length adjuster is in the form of a clutch which can be rotated on the link to release and lock (the assembly as shown Figure 3 is considered as a clutch and element 34 is rotated on the link as recited).  
Regarding claim 26, Thomas discloses a swing training which includes a link between two mounts on opposed portions of a player's arms and from one of the mounts to a club or bat, along one of the arms, the link being slidably connected to the one of the mounts. During normal use and operation of the Thomas device, the method steps as recited would inherently be performed. 
Regarding claim 27, the tensioner includes a cleat (element 34 of tensioner (14) is considered as a cleat).

Claims 1, 4, 7, 10, 11, 13, 14 and 26 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Martinez (US Patent No. 5,904,624).
Regarding claim 1, Martinez discloses a swing trainer (see Figures 1-7) comprising: a first and second arm mount (72, 76) configured to mount to a player's arms at an intermediate position along the arms (as shown in Figures 5-6); a golf club mount configured to connect to a handle of a golf club (28, 30), a link extending between the golf club mount and the first and second mounts (10). 
Regarding the intended use set in the body of the claim, the training device of Martinez is capable of being used as recited if so desired. Applicant is not claiming a process. Please not the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.
Regarding claims 4, 7 and 11, wherein the link is flexible (as shown in Figures 1-2 link element 10 has multiple articulating rigid elements and joints that can be adjusted).  It should also be noted that anything is inherently flexible to some extent.
Regarding claim 10, the golf club mount is in the form of an anchor (as shown in Figure 2, the mount (30) is considered as an anchor).  
Regarding claim 13, as shown in Figure 2, the golf club mount (30) is mounted to the golf club handle (see Figure 2).
Regarding claim 14, as shown in Figure 2, the golf club mount (28, 30) includes element (30) that is a penetrating element.
Regarding claim 26, Martinez discloses a swing training which includes a link (elements 50, 42, 40, 36) between two mounts on opposed portions of a player's arms (72, 76) and from one of the mounts to a club or bat (elements 28,30 are connected to the mounts), the link being slidably connected to the one of the mounts 9for example element 66 or 60 that can be considered as part of the mounts are slidable into element 54). During normal use and operation of the Martinez device, the method steps as recited would inherently be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Viets et al. (US Patent No. 5,248,146).
Martinez discloses the invention as recited above but does not explicitly a screw element. Viets discloses that the use of a pin element is used to attach a swing trainer to a golf club handle is not a new concept (see element 35). Viets does not explicitly disclose if the pin could be a screw. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pin element of Martinez to be a separate element as taught by Viets, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Regarding the pin element being a screw, at the time the invention was made, it would have been an obvious matter of design choice 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINI F LEGESSE/
Primary Examiner, Art Unit 3711